DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 22 and 26 recite the limitation “the one or more looping sections” in lines 11, 1-2, 8 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Are the one or more looping sections referring to the “at least a partial loop”?
Regarding claims 5, the applicant recites, “wherein at one or more of the intersections, an elastic thread line section passing through the intersection crosses one or more thread line sections to form thread line section crossings in an area of the intersection, with a number of the thread line section crossings for the elastic thread line section passing through the intersection being at least two”.  It is not clear how the number of thread line section crossings for the elastic thread line section passing through the intersection is at least two.  For example, looking at applicant’s figure 6, an elastic thread line (130) which follows the horizontal path (162) crosses an elastic thread line (130) which follows the vertical path (160) at the intersection (170) thus creating a single crossing.  What are the other crossings?  Are the crossings including the crossings with the line segments (132) of the elastic thread lines (130) and/or intersections with the particle loops (172)?  It is not understood how the crossings total 2 or more at a single intersection.  Note that applicant’s claims 6 and 7 are further indefinite because claim 6 is adding an additional crossing and claim 7 is stating that there are more crossing than thread lines entering the intersection.
Claims 10 and 16 recites the limitation "the same path segment" in lines 2 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Additionally, is the path a “segment”?
All remaining claims are also rejected under 35 U.S.C. 112(b) because each is dependent from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITE (US 2,134,630).
Regarding claim 16, WHITE discloses a stretchable fabric system comprising a series of puckering areas (7) of a fabric that are spaced from each other in multiple directions (Fig. 2); and elastic thread lines (2, 3) sewn into the fabric and extending along borders of the puckering areas (Figures 1-2), with the elastic thread lines (1, 2) biasing the puckering areas (7) toward a puckered configuration wherein the puckering areas are gathered together to pucker the fabric in the puckering areas (Fig. 2) (page 2, lines 36-47), and with the elastic thread lines (2, 3) being stretchable to stretch the puckering areas in multiple orthogonal directions toward a smooth configuration wherein the fabric in the puckering areas is smoothed in comparison to the puckered configuration (Fig. 1) (page 2, lines 66-71); and wherein the elastic thread lines (2, 3) form a pattern (note squares as shown in figures 1 and 2) comprising multiple thread line segments (segments of 2, 3 between stitching 6 as best seen in figure 3) extending substantially along the same path segment along a border of one of the puckering areas (7) (In other words, note that each side of each square has multiple line segments as defined by the segments of the corresponding elastic thread line 2, 3 between the stitching 6) (Fig. 3).
Regarding claim 21, WHITE discloses the stretchable fabric being fastened together by seams to form a garment (i.e. bathing suit) that is configured to receive a torso and legs of a human body (Figures 5-6) (page 2, lines 48-65).  Note that the garment of WHITE is just a bag/sack having two leg holes as can be seen in figure 5.  Note that the garment of WHITE is also capable of being slept in.  Accordingly, the garment of WHITE is fully capable of being considered “a sleeping bag sack” as claimed by the applicant given its broadest reasonable interpretation.  For future reference, pleas note that the sleeping bag of FR 2759562 comprises elastic side panels wherein the structure (crossing elastic thread lines with puckering therewithin) of WHITE could be incorporated therewithin in order to allow the sleeping bag to better conform to a user’s body and/or to all stretching in multiple directions. 
Claim 23 is also rejected under 35 U.S.C. 102(a)(1) for the reasons addressed above.
Regarding claims 24-25, WHITE discloses the puckering areas (7) covering at least 90 percent of the sleeping bag sack (Figures 2, 5 and 6).  
 
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Regarding claim 1, Note that the prior art fails to disclose “wherein at one or more of the intersections, one or more of the elastic thread line sections passing through the intersection loops around a central point of the intersection to form at least a partial loop around the central point of the intersection, wherein the pattern produces a greater number of thread line section crossings at the intersection than would have been present if the one or more looping sections had not looped around the central point”.  Regarding claim 5, note that each intersection of the elastic thread lines (2, 3) of WHITE only discloses a single crossing of those thread lines as can be seen in figures 1 and 3.
Claims 17-20, 22 and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2,866,459 discloses a diaper with elastic thread lines and puckering areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732